Citation Nr: 1510071	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased initial rating for left knee strain status post arthroscopic surgery with scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2006, and May 2008 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, granted service connection for the Veteran's left knee disability and assigned a 10 percent rating.  

The Veteran requested and was scheduled for a hearing before the Board in February 2015.  However, as he failed to appear and has not requested that the hearing be rescheduled, his hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his claim in September 2009.  He underwent a VA general examination in December 2009.  In a statement filed with his January 2011 VA Form 9, the Veteran claimed that his left knee disability has increased in severity since that examination.  Therefore, remand is necessary to determine the current severity of his for left knee strain status post arthroscopic surgery with scar.  

Accordingly, the case is REMANDED for the following action:

1.  After receiving any necessary authorizations from the Veteran, obtain any outstanding pertinent treatment records related to his left knee disability, to include any such records from VA.  

If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

2.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the current severity of the left knee strain status post arthroscopic surgery with scar.  The entire claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  All appropriate tests and studies, including, as appropriate, X-rays and range of motion studies, should be conducted, and all clinical findings should be reported in detail. 

The examiner should note the range of motion for the left knee and whether any ankylosis is present.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

In addition, the orthopedic examiner should note whether the Veteran has any instability or recurrent subluxation of either knee.  Per the Veteran's April 2010 and January 2011 statements, the examiner should also determine whether there are instances of locking and popping, and whether any of the Veteran's scars are unstable or painful.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  The Veteran and his representative should then be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




